This action was instituted in the district court of Pottawatomie county by the city of Shawnee ex rel. Exchange National Company, a corporation, against W. B. Taylor et al., for the foreclosure of a paving tax lien against lot 4, in block 11, in Penn's addition to the city of Shawnee. Plaintiff relies upon the provisions of section 29, chapter 173, Session Laws 1923 (section 6240, O. S. 1931). Defendants demurred to the petition, and the trial court sustained the demurrer, assigning as his reason therefor that the title of chapter 173, Session Laws 1923, does not provide for the enforcement and collection of street improvement assessments by foreclosure proceedings as provided in section 29 of the act, and said section was therefore unconstitutional and void. Plaintiff elected to stand on its petition, and the court dismissed the cause of action, and plaintiff appealed.
There is but one question presented herein and that is whether or not section 29, chapter 173, Session Laws 1923 (sec. 6240, O. S. 1931), is unconstitutional and void by reason of the insufficiency of the title of the act.
The only issue presented in this appeal was this day decided in the case of Service Feed Company v. City of Ardmore, No. 23431, 171 Okla. 155, 42 P.2d 853.
On the authority of said case, the judgment of the trial court in this cause is reversed and the cause remanded, with directions to overrule the demurrer to the petition and take such further proceedings as are not inconsistent with the views herein expressed.
McNEILL, C. J., and RILEY, BAYLESS, BUSBY, CORN, and GIBSON, JJ., concur. WELCH and PHELPS, JJ., absent.